Case 6:19-bk-00511-KSJ Doc 417 _ Filed 06/03/19 Page1of13

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
www.fimb.uscourts.gov

In re: CASE NO.: 6:19-bk-00511-KSJ
IPS WORLDWIDE, LLC CHAPTER 11

Debtor.
/

ALEX D. MOGLIA’S, CHAPTER 11 TRUSTEE,
NOTICE IN RESPECT TO EXAMINER’S SECOND REPORT

CHAPTER 11 TRUSTEE, ALEX D. MOGLIA (“Trustee”), hereby files his notice, as
required in the Order Establishing Procedures and Deadlines for Resolution of Issues Concerning
Examiner’s Recommendations Regarding Accounts Maintained by the Debtor (“Resolution
Procedure Order’), filed May 6, 2019 (Doc No. 375), as to the Examiner’s Second Report:

1. On May 6, 2019, the Court entered the Resolution Procedures Order. Paragraph 5 of
the Resolutions Procedures Order requires the Trustee to file a notice; “On or before June 3, 2019
the Trustee shall file a notice with the Court: (i) setting forth the date(s) of each meeting; (ii)
identifying the Requesting Party and the last four [4] digits of the account(s) discussed; and (iii)
stating the Trustee’s position on each of the Examiner’s Recommendations.”

2. Attached hereto as Exhibit 1 is a chart setting forth the date of each meeting in
respect of accounts; the party who requested such meeting; and the last 4 digits of the accounts
discussed.

3. Overall, the Trustee had a meeting on each of the accounts, with over $5,000, listed
on Exhibit 1.

4, The Trustee has already reached agreement with Suez Water Treatment in respect of

account 2691 and with Stanley Black and Decker in respect of account 4157. The Trustee has made
Case 6:19-bk-00511-KSJ Doc 417 _ Filed 06/03/19 Page 2 of 13

offers to all other parties on Exhibit 1. After the Trustee has responses to each offer, the Trustee
will file an omnibus motion to approve settlements pursuant to FRBP 9019 (the “Compromise
Motion”). The Trustee anticipates filing the Compromise Motion no later than June 11, 2019.

5. Although the Resolution Procedure Order requires the Trustee to state his position on
each of the Examiner’s recommendations and, thereafter, other parties can object to such by June 28,
2019, the Trustee believes it is in the best interest of all parties to allow the Trustee to finalize the
outstanding settlements, file the Compromise Motion, and, therefore, any non-settling party can
object to the Compromise Motion once filed. The Trustee will seck to have the Compromise Motion
considered on July 17, 2019.
Dated: June 3, 2019

/s/ R. Scott Shuker, Esq. J

R. Scott Shuker, Esq.
Florida Bar No. 984469

rshuker@|seblaw.com
bknoticel @lseblaw.com

LATHAM, SHUKER, EDEN & BEAUDINE, LLP
111 N. Magnolia Avenue, Suite 1400
Orlando, Florida 32801

Telephone: 407-481-5800

Facsimile: 407-481-5801

Attorneys for the Trustee
Case 6:19-bk-00511-KSJ Doc 417 _ Filed 06/03/19 Page 3of13

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
www.flmb.uscourts.gov

 

In re: CASE NO.: 6:19-bk-00511-KSJ
IPS WORLDWIDE, LLC CHAPTER 11
Debtor.
/
CERTIFICATE OF SERVICE

 

1! HEREBY CERTIFY that on June 3, 2019, a true and correct copy of the foregoing ALEX
D. MOGLIA’S, CHAPTER 11 TRUSTEE, NOTICE IN RESPECT TO EXAMINER’S
SECOND REPORT was furnished electronically via the Court’s CM/ECF system and/or via FedEx
Overnight to all parties who have requested notice in this case, including: Chapter 11 Trustee, Alex
D. Moglia, Moglia Advisors, 1325 Remington Road, Suite H, Schaumburg, IL 60173; IPS
Worldwide, LLC, c/o Scott W. Spradley, Esq., Law Offices of Scott W. Spradley, P.A., 109 S. 5th
Street, Flagler Beach, Florida 32136, scott@flaglerbeachlaw.com: Tiffany Payne Geyer,
BakerHostetler, LLP, Suntrust Center, 200 South Orange Avenue, Suite 2300, Orlando, FL 32801,
tpaynegeyer@bakerlaw.com; Stanley Black & Decker, Inc., c/o Danielle S. Kemp, Bank of America
Plaza, 101 E. Kennedy Blvd., Suite 1900, Tampa, Florida 33602-5148, kempd@gtlaw.com, and
Mark D. Bloom, Esq., 333 SE 2™ Avenue, Miami, Florida 3313 1, bloomm@gtlaw.com; Resource
Logistics Group, Inc., c/o Kenneth G.M. Mather, 401 E. Jackson Street, Suite 2500, Tampa, Florida
33602, kmather@gunster.com; tkennedy@gunster.com; mgreen@gunster.com,
viastorza@gunster.com; Integrated Supply Network, LLC, c/o Rhys P. Leonard and Stephanie Lieb,
101 East Kennedy Boulevard, Suite 2700, Tampa, Florida, rleonard@trenam.com;
sliecbh@trenam.com; XPO Logistics, Inc., c/o Leanne Prendergast, 12620 Beach Blvd., Suite 3 #126,
Jacksonville, Florida 32246, Leanne.prendergast@fisherbroyles.com: NuVasive, Inc., 100 North
Tampa Street, Suite 2200, Tampa, Florida 33602, erice@bradley.com; Counsel for Creditors
Committee, Rafael X. Zahralddin-Aravena, Esq., Elliott Greenleaf, 1105 N Market Street, Suite
1700, Wilmington, DE 19801, rxza@elliotgreenleaf.com; Eric M. Sutty, Elliot Greenleaf, P.C.,
1105 N. Market Street, Suite 1700, Wilmington, DE 19801 , ems@elliotgreenleaf.com; and Bradley
M. Saxton, Esq. and Ryan E. Davis, Esq., Winderweedle, Haines, Ward & Woodman, PA, 329 Park
Avenue North, 2" Floor, Winter Park, FL 32789, bsaxton@whww.com; rdavis@whww.com:
Audrey M. Aleskovsky and Charles R. Sterbach, Office of the United States Trustee, 400 W.
Washington Street, Suite 1100, Orlando, FL 32801, audrey.m.aleskovsky@usdoj.gov;
Charles.r.sterbach@usdoj.gov; and to all creditors and parties-in-interest matrix, as shown on the
attached matrix.

/s/ R. Scott Shuker, Esq.
R. Scott Shuker, Esq.
Case 6:19-bk-00511-KSJ Doc 417 _ Filed 06/03/19

IPS Worldwide, LLC - Claims Meetings Details
Examiner's Second Interim Report
Bankruptcy Case No.: 6:19-bk-00511-KSJ

Page 4 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claimants in Group A Counsel or Rep Acct(s) Disputed Balance Meeting Date
1 ArcelorMittal USA LLC Elliot Smith & Traci Rollins 5585* $ 372,992.08 |5/14/2019
2 __|Fluidigm Eugene Horak & Gregory Rougeau 2675* $ 81,923.37 {5/15/2019
3 |LatiCrete Larry Kosto 2633* $ 769,375.51 [5/30/2019
4 _|[Neogen Aaron A Wernick 2646 $ 327,377.38 {5/28/2019
5___[NuVasive Inc Ed Rice 5650* $ 155,825.56 [5/16/2019
6 {Sheboygan Danielle Kemp 5663* $ 7,914.36 15/16/2019
7__ {Synchrony Danielle Kemp 2688* $ 289,114.66 15/16/2019
§ | Wabash Danielle Kemp 2659* $ 20,513.70 15/16/2019
9 |Watlow Danielle Kemp 2296* $ 377,338.23 {5/16/2019
Total $ 2,602,374.79
Claimants in Group B Counsel or Rep Acet(s) Disputed Balance Meeting Date
1 Arconic Ine George Fitting 7720 $ 488,470.50 {5/29/2019
2___| Alcoa, Inc. Sally Edison x0348 $ 15,816.91 }6/13/2019
3. | Atkore Jordi Guso 4522 $ 2,672.99 }5/15/2019
4 |Bio-Rad Danielle Kemp 7088 $ 92,480.33 [5/31/2019
5___| Life Technelogies Danielle Kemp 7075 $ 713,465.70 |5/31/2019
6 __|ISN (Integrated Supply Network) Rhys P. Leonard 5136 $ 186,488.50 \5/28/2019
7___|Mueller Company aka True Value N/A 7431 $ 877.68 [N/A
8 [Rexnord Jordan Maglich / Lauren Beslow 7023 $ 1,253,964.58 |5/28/2019
Total § 2,754,237.19
Claimants in General Account Counsel or Rep Acct(s) Disputed Balance Meeting Date
1 Aclara Meters LLC (former GE) James Timko 2691 $ 4,209,842 02 [5/14/2019
2633, 2688, 2296, 2646,
2659, 2675, 4157, 5650,
2 __|Stanley Black and Decker, Inc. (“SBD”) [Danielle Kemp 5585, 5663 $ 2,615,849.69 [5/31/2019
4157, 4205, 1020, 1012,
3 TE Connectivity (Tyco) James Timko 1046, 2021, and 3380 $ 2,615,845.69 |5/22/2019
4 SUEZ Water Treatment (current GE) Glenn Reisman 2691 $ 4,209,842.02 15/28/2019
Total $ 6,825,687.71
* Stanley Objections Grand Total $ 12,182,299.69

EXHIBIT 1

 

 

 
Case 6:19-bk-00511-KSJ Doc 417 _ Filed 06/03/19

Label Matrix for local noticing
113A-6

Case 6:19-bk-00511-Ksu

Middle District of Florida
Orlando

Mon Jun 3 08:25:31 EDT 2019

Advanced Business Capital LLC d/b/a Triumph
c/o Ullman & Ullman, P.A.

7700 W. Camino Real

Suite 4C1

Boca Raton, FL 33433-5543

Bossard, Inc,
909 W. Pinnacle Peak Road
Phoenix, AZ 85027-1419

Delgado & Romanik PLLC

c/o Jonathan M. Sykes, Esquire
200 South Orange Avenue

Suite 800

Orlando, FL 32801-6404

Globalfranz Enterprises, Inc.
Quarles & Brady LLP

101 East Kennedy Blvd, Ste 3400
Tampa, FL 33602-5195

Laticrete International, Inc.
c/o Lawrence M. Kosto, Esquire
P.O, Box 113

Orlando, Fl 32802-0113

NuVasive, Inc.

Bradley Arant Boult Cummings LLP
c/o Edwin G. Rice

100 N. Tampa Street

Suite 2200

Tampa, FL 33602-5809

Rexnord Industries, LLC

Quarles and Brady LLP

101 Hast Kennedy Blvd., Suite 3400
Tampa, FL 33602-5195

Eric M Sutty

Elliott Greenleaf, P.c.

1105 N. Market Street, Suite 1700
Wilmington, DE 19801-1228

Tranzact Technologies, Inc.

Dean Mead Egerton Bloodworth Capouano &
c/o Denise D, Dell-Powall, Esq.

420 § Orange Ave., Suite 700

Orlando, FL 32801-4911

AREP Eight Tower Bridge LLC
c/o Zachary J. Bancroft, Esq.
Baker Donelson, et al.

200 S. Orange Avenue

Suite 2900

Orlando, FL 32801-3448

Atkore International, Inc.
c/o Berger Singerman LLP
Jordi Guso, Esq.

1450 Brickell Avenue
Suite 1900

Miami, FL 33131-3453

CohnReznick, LLP
4 Becker Farm Road
Roseland, NJ 07068-1739

Mark E Freedlander
McGuireWoods LLP

Tower 260

260 Forbes Avenue
Pittsburgh, PA 15222-1853

IPS Worldwide, LLC
265 Clyde Morris Blvd, Ste 100
Ormond Beach, FL 32174-8137

Hal Levenberg

Yip Associates

One Biscayne Tower

2 8. Biscayne Boulevard, Suite 2690
Miami, FL 33131-1815

Official Committee of Unsecured Creditors
c/o Elliott Greenleaf, PC

1105 N. Market Street

Suite 1700

Wilmington, DE 19801-1228

Bradley M. Saxton

Winderweedle, Haines, Ward & Woodman, PA
P.0, Box 880

Winter Park, FL 32790-0880

TE Connectivity Corporation f/k/a Tyco Elect
2800 Fulling Mill Road
Middletown, PA 17057-3142

True Value Company, LLC
8600 W. Byn Mawr Ave.
Chicago, IL 60631-3505

Page 5 of 13

Aclara Meters LLC

c/o James A, Timko, Esq.
Shutts & Bowen LLP

300 §. Orange Ave., #1600
Orlando, FL 32801-3382

Bank of America, N.A.

c/o Liebler, Gonzalez & Portuondo
44 West Flagler Street

25th Floor

Miami, FL 33130-1808

Colgate-Palmolive Company

c/o Trenam Law

Stephanie C, Lieb

101 E Kennedy Boulevard, Suite 2700
Tampa, FL 33602-5150

Gibraltar Industries, Inc.

Integrated Supply Network, LLC

c/o Trenam Law

101 E Kennedy Boulevard, Suite 2700
Tampa, FL 33602-5150

McLaughlin Body Company
c/o Howard S. Toland, Esq.

Mitrani, Rynor, Adamsky & Toland, P.A.

1200 Weston Road
Penthouse
Weston, FL 33326-1987

Jonathan § Quinn

Neal, Gerber & Eisenberg, LLP

Two North LaSalle Street, Suite 1700
Chicago, IL 60602-4000

Suez Water Technologies
c/o Glenn Reisman, Esq
12 Old Hollow Rd

Suite B

Trumbull, CT 06611-5523

Transportation Insight, LLC
c/o Daniel C. Bruton

Bell, Davis & Pitt, PA

PO Box 21029

Winston-Salem, NC 27120-1029

Union Pacific Railroad Company
1400 Dougkas St. STOP 1580
Omaha, NE 68179-0002
Case 6:19-bk-00511-KSJ Doc 417 _ Filed 06/03/19

Craig A. Wolfe

Morgan, Lewis & Bockius LLP
101 Park Avenue

New York, NY 10178-0060

YRC, Inc. d/b/a YRC Freight
C/o Holland & Knight

200 S. Orange Avenue

Suite 2600

Suite 2600

Orlando, FL 32801-3461

AVOX Systems, Inc
25 Walter Winter Drive
Lancaster, NY 14086

Alcoa Corporation
201 Isabella St. Ste. 500
Pittsburgh, PA 15212-5858

American Express
P.O, Box 360002
Fort Lauderdale, FL 33336-0002

Arcelor Mittal
250 W US Highway 12
Burns Harbor, IN 46304-9727

Atkore International
16100 § Lathrop Avenue
Harvey, IL 60426-6021

Bio-Rad Laboratories
1000 Alfred Nobel Drive
Hercules, CA 94547-1898

Brady Worldwide
2221 W. Camden Road
Milwaukee, WI 53209-3709

Capital Lighting
5359 Rafe Banks Drive
Flowery Branch, GA 30542-2768

XPO0 Logistics, Inc.

c/o Deborah L. Fletcher, Esq.
FisherBroyles, LLP

6000 Fairview Road, Suite 1200
Charlotte, NC 28210-2252

Zekelman Industries

c/o Frank Martin Wolff, P.A,

19 E. Central Blvyd., Third Floor
Orlando, FL 32801-2468

Advanced Business Capital
d/b/a Triumph Business

c/o Ullman & Ullman, P.A.
7700 W. Camino Real, Ste 401
Boca Raton, FL 33433-5543

Alex D. Moglia, Chapter 11 Trustee
Moglia Advisors

1325 Remington Road, Suite H
Schaumburg, IL 60173-4815

American Express Travel Related Services Com
Inc.

c/o Becket and Lee LLP

FO Box 3001

Malvern PA 19355-0701

Arconic, Inc,

Arconic Corporate Center

201 Isabella St.

Pittsburgh, PA 15212-5858

Attn: Melanie Smith, Legal Dept.

Atkore International, Inc.

c/o Jordi Guso, Esq.

Berger Singerman LLP

1450 Brickell Avenue, Suite 1900
Miami, FL 33131-5319

Borsa Properties, LLC
P, 0. Box 166633
Miami, FL 33116-6633

CC Wu International
302-308 Hennessy Road
Wanchai

HONG KONG

Chevron
West End of 7th Street
Port Arthur, TX 77640

Page 6 of 13

¥RC Enterprise Services, Inc.
C/o Holland & Knight

200 S. Orange Avenue

Suite 2600

Orlando, FL 32801-3461

A Cubed Corp, dba -

Comcast Metal Products Company
Attn: Harry Readshaw

600 Grant St, 44th Floor
Pittsburgh, PA 15219-2713

Alclara
945 Hornet Drive
Hazelwood, MO 63042-2309

Ancor

935 Technology Drive
Suite 100

Ann Arbor, MI 48108-8964

American Real Estate Partner
161 Washington st

Suite 1375

Conshohocken, PA 19428-2051

Arris Tech
2226 Galvin Drive
Elgin, IL 60124

B3 Diagnostic Laboratory
1307 Alen Drive

Suite A

Troy, MI 48083-4010

Bossard Industrial Products
2925 Morton Drive
East Moline, IL 61244-1960

CEVA LOGISTICS -

ATIN: CREDIT & COLLECTIONS
15350 VICKERY DRIVE
HOUSTON, TX 77032-2530

Colgate Palmolive Company
c/o Stephanie Lieb

101 E. Kenneday Boulevard
Suite 2700

Tampa, FL 33602-5150
Case 6:19-bk-00511-KSJ Doc 417 _ Filed 06/03/19

Colgate~Palmolive Company -
Attn: Rachel Wolman

300 Park Avenue

New York, NY 10022-7499

Dawn Harbuck -
836 May Ave
Holly Hill, FL 32117-3430

Elo Touch Solutions

670 N McCarthy Blvd
Ste, 100

Milpitas, CA 95035-5119

Florida Department of Revenue
Bankruptcy Unit

Post Office Box 6668
Tallahassee FL 32314-6668

GE Global Operations
c/o Maureen Carter

13391 McGregor Blvd

Fort Myers, FL 33919-5944

Global Tranz Enterprises
Quarles & Brady LLP

101 East Kennedy Blvd.
Suite 3400

Tampa, FL 33602-5195

Infineon
30805 Santana Street
Hayward, CA 94544-7030

JL French
3101 8. Taylor Drive
Sheboygan, WI 53081-9401

KTM North America Inc

c/o Justin D Rreindel Esq

Wilson Elser Moskowitz Edelman & Dicker
111 N Orange Ave Ste 1200

Orlando FL 32801-2361

Leanne McKnight Prendergast
Fisher Broyles, LLP

12620 Beach Boulevard
Suite 3, #126

Jacksonville, FL 32246-7130

Concast Metal
14315 State Rt. 113
Birmingham, 0H 44889-8320

Delgado & Romanik, PLLC
c/o Jonathan M. Sykes, Esquire
200 S Orange Avenue, Suite 800
Orlando, FL 32801-6404

Exfreight Zeta, LLC

c/o Michael Kaufman, P.A.

1615 Forum Place, Suite 3A
West Palm Beach, FL 33401-2316

Fluidign

7000 Shoreline Court

Suite 100

South San Francisco, CA 94080-7603

Gibraltar Industries, Inc.
c/o Aaron A. Wernick, Esq.
Furr Cohen, PA

2255 Glades Road, Suite 3012
Boca Raton, FL 33431-7383

GlobalTranz Enterprises, Inc.

c/o Jordan D. Maglich, Esq.
Quarles & Brady LLP

101 East Kennedy Blvd., Suite 3400
Tampa, FL 33602-5195

Integrated Supply Network -
2727 Interstate Drive
Lakeland, FL 33805-2304

Jensen Tools/Test Equity
7815 §, 46th Street
Phoenix, AZ 85044-5399

Laticrete International
1 Laticrete Park North
Bethany, CT 06524-3498

Life Technologies
5791 Van Allen Way
Carlsbad, CA 92008-7321

Page 7 of 13

Conduent, Inc., fka Xerox Buginess Services,
fka Affiliated Computer Services, Inc,

c/o Larry A. Levick, Singer & Levick PC
16200 Addison Road, Suite 140

Addison, TX 75001-5377

EFreight Solutions, LLC
2615 George Busbee Pkwy NW
Suite 11

Kennesaw, GA 30144-4981

Exfreight Zetz, LLC

c/o Michael A. Kaufman, Esq.

1615 Forum Place, Suite 3A

West Palm Beach, Florida 33401-2316

Fristam Pumps USA
2410 Parview Road
Middleton, WI 53562-2521

Gilbraltar Industries
3556 Lake Shore Road
Buffalo, NY 14219-1485

Harris Tea Company
344 New Albany Road
Moorestown, NJ 08057-1190

Internal Revenue Service -
Post Office Box 7346
Philadelphia PA 19101-7346

KTM Motorcycles
30100 Technology Drive
Murrieta, CA 92563-2542

Lawrence M, Kosto, Esq,
Kosto & Rotella, P.A,
PO Box 113

Orlando FL 32802-0113

Lorges Holding Corp -
Tatiana Belin

64 Northwoods Lane
Doylestown, PA 18901-2938
Case 6:19-bk-00511-KSJ Doc 417 _ Filed 06/03/19

MAPSYS, Inc. -

Greg Bussey

920 Michigan Ave
Columbus, OH 43215-1165

Motorola
2100 East Elliot
Tempe, AZ 85284-1806

Neogen
620 Lesher Place
Lansing, MI 48912-1595

NuVasive, Inc.

c/o Edwin Rice

Bradley Arant Boult Cummings
100 N. Tampa St.., Ste 2200
Tampa, FL 33602-5809

Pitney Bowes
37 Executive Drive
Danbury, CT 06810-4148

Regal Beloit Corp (RBC)
6450 W. Hanna Avenue
Indianapolis, IN 46241-6414

Rexnord
4701 W. Greenfield Avenue
Milwaukee, WI 53214-5300

Root Executive Park
275 Clyde Morris Blvd.
Ormond Beach, FL 32174-5977

Schneider National, Inc, -
Aaron McCollough
McGuireWoods LLP

77 W. Wacker Dr., Ste. 4100
Chicago, IL 60601-1818

Sparton
5612 Johnson Lake Road
De Leon Springs, FL 32130-3657

MSC Direct
75 Maxess Road
Melville, NY 11747-3151

Natural Gas Solutions
16240 Port Northwest
Houston, TX 77041-2668

Neogen Corporation

c/o Aaron A. Wernick, Esq.
Furr Cohen PA

2255 Glades Rd., Ste 3018
Boca Raton, FL 33431-7383

OLMO

Rua Restinga
Sao Paulo 03065
BRAZIL

R Scott Shuker

Latham Shuker Eden & Beaudine LLP
Post Office Box 3353

Orlando, FL 32802-3353

Resource Logistics Group, Inc. -
5944 Coral Ridge Drive, #261
Coral Springs, FL 33076-3300

Rexnord Industries, LLC
c/o Jordan D. Maglich, Esq.
Quarles & Brady LLP

101 East Kennedy Blvd., Suite 3400

Tampa, FL 33602-5195

SCM Metal Products
2601 Weck Drive
Durham, NC 27709

Sheboygan Paint
608 Canal Street
Cedartown, GA 30125-6334

Stanley
1000 Stanley Drive
Concord, NC 28027-7679

Page 8 of 13

McLauglin Body Company
2430 River Drive
Moline, IL 61265-1500

Nemak USA, Inc. -
2 Towne Square #300
Southfield, MI 48076-3761

NuVasive, Inc.

Bradley Arant Boult Cummings LLP
100 N. Tampa Street, Suite 2200
Tampa, FL 33602-5809

Oral-B Laboratories
8700 Mason Montgomery Road
Mason, OH 45040-9760

RM Acquisition LLC
d/b/a Rand McNally
9855 Woods Drive
Skokie, IL 60077-1127

Resource Logistics Group, Inc.
c/o Kenneth G.M. Mather, Esq.
Gunster, Yoakley & Stewart, P.A.
401 E. Jackson St, Ste 2500
Tampa, FL 33602-5226

Riverside Group
225 North Michigan Avenue
Chicago, IL 60601-7757

Schneider Logistics, Inc. -
Aaron McCollough
NcGuirelioods LLP

77 W, Wacker Dr., Ste. 4100
Chicago, IL 60601-1818

Siemens Gamesa Energy
3500 Quadrangle Boulevard
Orlando, FL 32817-8326

Stanley Black & Decker, Inc.

c/o Colin §. Baker, Esq.
Greenberg Traurig, P.A.

450 South Orange Ave., Suite 650
Orlando, FL 32801-3311
Case 6:19-bk-00511-KSJ Doc 417 _ Filed 06/03/19

Stanley Black & Decker, Inc.

c/o Greenberg Traurig, P.A.
Danielle S. Kemp, Esq.

101 E. Kennedy Blvd., Suite 1900
Tampa, FL 33602-5148

Steven T. Huntley -

Resource Logistics Group, Inc.
5944 Coral Ridge Drive, #261
Coral Springs, FL 33076-3300

Suez Water Technologies and Solutions
c/o Glenn M. Reisman

12 Old Hollow Road, Ste. B

Trumbull, CT 06611-5523

Synchrony Financial
170 Election Road
Stamford, CT 06927-0001

Tammy Pease -
306 Thackery Rd
Ormond Beach, FL 32174-6028

Transportation Insight, LLC
c/o Daniel C. Bruton

PO Box 21029

Winston-Salem, NC 27120-1029

UIC Fire and Security
4211 Metro Parkway
Fort Myers, FL 33916-9526

Volusia County Tax Collector
123 West Indiana Avenue
Room 103

Deland FL 32720-4615

Wayne
3814 Jarrett Way
Austin, TX 78728-1298

XPO Logistics, Inc,

c/o Deborah L. Fletcher, Partner
6000 Fairview Road, Suite 1200
Charlotte, North Carolina 28210-2252

Stanley Black & Decker, Inc.
c/o Greenberg Traurig, P.A.
Mark D. Bloom, Esq.

333 SE 2nd Avenue

Miami, FL 33131-3238

Subcom
PO Box 479
Portsmouth, NH 03802-0479

Suez WaterTech & Solutions
4636 Somerton Road
Feasterville Trevos, PA 19053-6742

TE Connectivity

Attn: Samuel M. Koda, dr., Esq.
2800 Fulling Mill Road
Middletown, PA 17057-3142

Test Equity/Jensen Tools
335 Willow Street
N, Andover, MA 01845-5921

Tranzact Technologies, Inc.

c/o Denise D. Dell-Powell, Esq.
Burr & Forman LLP

200 S. Orange Ave., Suite 800
Orlando, FL 32801-6404

Union Pacific Railroad Company
1400 Douglas St. STOP 1580
Omaha NE 68179-0002

Wabash National
3233 Kossuth Street
Lafayette, IN 47904-3263

Wells Fargo Vendor -
Financial Services, LLC
Attn: Kimberly Park

1010 Thomas Edison Blvd SW
Cedar Rapids IA 52404-8247

XPO Logistics, Inc.

c/o Leanne MeKnight Prendergast
12620 Beach Blvd. Suite 3 #126
Jacksonville, Florida 32246-7130

Page 9 of 13

Stanley Black & Decker, Inc.

c/o I. William Spivey, II, Esq.
GREENBERG TRAURIG, P.A.

450 South Orange Ave., Suite 650
Orlando, FL 32801-3311

Suez Water Technologies
c/o Glenn Reisman, Esq.
Reisman Law Firm LLC

12 Old Hollow Road
Trumbull, CT 06611-5523

Symmetricom
2300 Orchard Parkway
San Jose, CA 95131-1017

TE Connectivity Corporation
c/o Samuel M. Koda, Jr., Esq.
2800 Fulling Mill Road
Middletown, PA 17057-3142

Thomas J, Novia -

Thomas Novia

IPS WORLDWIDE LLC - Former Employee
164 Forest Trail Drive

Lansdale, PA 19446-6415

True Value Co - Advertising
320 §, Division Street
Harvard, IL 60033-3247

Verogen
11111Flintkote Avenue
San Diego, CA 92121-1203

Watlow
12001 Lackland Road
Saint Louis, MO 63146-4039

XPO Logistics

c/o Deborah Fletcher
Fisher Broyles, LLP

6000 Fairview Rd, Ste 1200
Charlotte, NC 28210-2252

Xerium Technologies
1401 Capital Blvd
Youngsville, NC 27596
Case 6:19-bk-00511-KSJ Doc 417 _ Filed 06/03/19

Xerium Technologies, Inc.

c/o Holmes P, Harden

Williams Mullen

PO Box 1000

Raleigh, NC 27602
hharden@williamsmullen.com 27602-1000

YRC Enterprise Services, Inc.

yRC, Inc. d/b/a YRC Freight

Brian McDowell c/o Holland & Knight LLP
200 S. Orange Avenue, Ste 2600

Orlando, Florida 32801-3461

YRC INC., d/b/a YRC FREIGHT
c/o Gregory R. Farkas

200 Public Square #3000
Cleveland, OH 44114-2381

Zekelman Industries, Inc.
Attn: Angela Miu

227 W. Monroe St. Ste. 2600
Chicago, IL 60606-5082

Mark D Bloom +

Greenberg Traurig

333 Avenue of the Americas
Suuite 4400

Miami, FL 33131-2176

Brian A McDowell +
Holland & Knight LLP
Post Office Box 1526
Orlando, FL 32802-1526

Jordi Guso +

Berger Singerman P.A.

1450 Brickell Avenue, 19th Floor
Miami, FL 33131-3444

Kenneth G M Mather +

Gunster, Yoakley & Stewart, P.A,
401 E. Jackson Street, Suite 2500
Tampa, FL 33602-5226

Alex D Moglia +

Moglia Advisors

1325 Remington Road, Suite H
Schaumburg, IL 60173-4815

Michael A. Kaufman +

Michael A, Kaufman PA

1615 Forum Place, Suite 3A
West Palm Beach, FL 33401-2316

YRC ENTERPRISE SERVICES, INC.
c/o Gregory R. Farkas

200 Public Square #3000
Cleveland, OH 44114-2381

YRC Enterprise Services, Inc.

YRC, Inc. d/b/a YRC Freight

Robert Davis c/o Holland & Knight LLP
200 §. Orange Avenue, Ste 2600
Orlando, Florida 32801-3461

YRC INC., d/b/a YRC FREIGHT
c/o John F, Kostelnik

200 Public Square #3000
Cleveland, OH 44114-2381

c/o Ullman & Ullman, PA.
Michael W. Ullman

Jared A. Ullman

7100 W. Camino Real, Suite 401
Boca Raton, FL 33433-5543

Ryan E Davis +

Winderweedle Haines Ward & Woodman P.A.
329 Park Avenue North, Second Floor
Winter Park, FL 32789-7421

Bradley M Saxton +

Winderweedle, Haines, Ward & Woodman, PA
329 Park Avenue North, Second Floor
Winter Park, FL 32789-7421

Edwin G Rice +

Bradley Arant Boult Cummings LLP
100 North Tampa Street, Suite 2200
Tampa, FL 33602-5809

Denise D Dell-Powell +

Dean Mead Egerton Bloodworth Capouano
420 S. Orange Avenue, Suite 700
Orlando, FL 32801-4911

Howard § Toland +

Mitrani, Rynor, Adamsky & Toland, PA
1200 Weston Road, Penthouse

Weston, FL 33326-1987

Leanne McKnight Prendergast +
FisherBroyles, LLP

12620 Beach Boulevard, Suite 3 #126
Jacksonville, Fl 32246-7130

Page 10 of 13

YRC ENTERPRISE SERVICES, INC,
c/o John F. Kostelnik

200 Public Square #3000
Cleveland, OH 44114-2381

YRC Freight
10990 Roe Avenue
Overland Park, KS 66211-1213

Zekelman Industries

c/o Frank Martin Wolff, Esq.
Frank Martin Wolff, P.A.

19 E. Central Blvd., Third Floor
Orlando, FL 32801-2468

Zachary J Bancroft +

Baker, Donelson, Bearman, Caldwell § Ber
Caldwell & Berkowitz, PC

P.O, Box 1549

Orlando, FL 32802-1549

Lawrence M Kosto +

Kosto & Rotella, P.A.

619 East Washington Street
Orlando, FL 32801-2969

Frank M Wolff +

Frank Martin Wolff, P.A.
19 E. Central Blvd
Orlando, FL 32801-2468

United States Trustee - ORL +

Office of the United States Trustee
George C Young Federal Building

400 West Washington Street, Suite 1100
Orlando, FL 32801-2210

Deborah L Fletcher +
Katten Muchin Rosenman, LLP
401 South Tryon Street
Suite 2600

Charlotte, NC 28202-1934

Glenn M Reisman +

Reisman Law Firm LLC

12 Old Hollow Road, Suite B
Trumbull, CT 06611-5523

Traci H Rollins +

Squire Patton Boggs (US) LLP
1900 Phillips Point West

777 South Flagler Drive

West Palm Beach, FL 33401-6161
Case 6:19-bk-00511-KSJ Doc 417 _ Filed 06/03/19

Holmes P Harden +
Williams Muller

301 Fayetteville Street
Raleigh, NC 27601-1974

Robert E. Kaelin +
Murtha Cullina LLP
CityPlace I

185 Asylum Street
Hartford, CT 06103-3408

Tiffany Payne Geyer +
Baker & Hostetler LLP
200 $ Orange Avenue Suite 2300
Orlando, FL 32801-3432

Robert W Davis Jr +
Holland & Knight, LLP
200 §. Orange Avenue
Suite 2600

Orlando, FL 32801-3453

James A Timko +

Shutts & Bowen, LLP

300 S Orange Avenue, Suite 1600
Orlando, FL 32801-3382

Maria M Yip +
2S. Biscayne Blvd, Suite 2690
Miami, FL 33131-1815

Daniel A Velasquez +

Latham Shuker Eden Beaudine LLP
111 N. Magnolia Avenue

Suite 1400

Orlando, FL 32801-2367

Gregory R. Farkas +
Frantz Ward LLP

200 Public Square

Suite 3000

Cleveland, OH 44114-2381

Jason R Alderson +

Morgan, Lewis & Bockius LLP
101 Park Avenue

New York, NY 10178-0060

Jordan D Maglich +

Quarles & Brady LLP

101 East Kennedy Boulevard, Suite 3400
, FL 33602-5195

Scott W Spradley +

Law Offices of Scott W Spradley PA
PO Box 1

109 South 5th Street

Flagler Beach, FL 32136-3604

Mark E Steiner +

Liebler, Gonzalez & Portuondo, P.A.
44°W. Flagler Street, 25th Floor
Miami, FL 33130-1808

Aaron A Wernick +

Furr & Cohen, P.A.

2255 Glades Road, Suite 301E
Boca Raton, FL 33431-7383

Charles R Sterbach +

Office of the United States Trustee
400 W. Washington St., Ste 1100
Orlando, FL 32801-2440

Andrew V Layden +

Baker & Hostetler LLP
Suntrust Center - Suite 2300
200 S. Orange Avenue
Orlando, FL 32801-3432

Courtney A McCormick +
McGuireWoods LLP

50 North Laura St, Suite 3300
Jacksonville, FL 32202-3661

Audrey M Aleskovsky +

Office of the United States Trustee
George C. Young Federal Building
400 West Washington St, Suite 1100
Orlando, FL 32801-2210

John F, Kostelnik +
Frantz Ward LLP

200 Public Square

Suite 3000

Cleveland, OH 44114-2381

Justin D Kreindel +

Wilson Elser Moskowitz Edelman & Dicker
111 North Orange Avenue, Suite 1200
Orlando, FL 32801-2361

Taruna Garg t+

Murtha Cullina LLP

177 Broad Street
Stamford, CT 06901-2048

Page 11 of 13

Stephanie C Lieb +

Trenam Law

101 East Kennedy Boulevard, Suite 2700
Tampa, FL 33602-5150

Danielle § Kemp +

Greenberg Traurig, P.A.

Bank of America Plaza

101 E, Kennedy Blvd,, Suite 1900
Tampa, FL 33602-5148

Rhys P Leonard +

Trenam Kemker

101 East Kennedy Boulevard
Suite 2700

Tampa, FL 33602-5170

Rafael X. Zahralddin-aravena +
Elliott Greenleaf

1105 N Market Street, Ste 1700
Wilmington, DE 19801-1228

Jonathan Sykes +

Burr & Forman LLP

200 S. Orange Avenue,
Suite 800

Orlando, FL 32801-6404

Jared A Ullman +

Ullman & Ullman, P.A.

150 East Palmetto Park Road, Suite 700
Boca Raton, FL 33432-4829

Elliot M Smith +

Squire Patton Boggs (US) LLP
4900 Key Tower

127 Public Square

Cleveland, OB 44114-1217

George W. Fitting +
McGuireWoods, LLP

Tower Two-Sixty

260 Forbes , Suite 1800
Pittsburgh, PA 15222-1892

Samuel M Koda Jr. +

TE Connectivity Corporation
2800 Fulling Mill Road
Middletown, PA 17057-3142

Larry A Levick +

Singer & Levick, P.C,

16200 Addison Road, Suite 140
Addison, TX 75001-5377
Case 6:19-bk-00511-KSJ Doc 417 Filed 06/03/19 Page 12 of 13

Kevin G Schneider +
Neal, Gerber & Eisenberg, LLP

Two North LaSalle Street, Suite 1700

Chicago, IL 60602-4000

Mark A Berkoff +
Neal, Gerber & Eisenberg LLP

Two North LaSalle Street, Suite 1700

Chicago, IL 60602-4000

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u) ArcelorMittal USA LLC

(u)Exfreight Zeta, LLC

(u)Neogen Corporation

(u)Xerium Technologies, Inc.

(d)Arcelor Mittal
250 W US Highway 12
Burns Harbor, IN 46304-9727

(d)Elo Touch Solutions
670 N McCarthy Blvd.
Ste. 100

Milpitas, CA 95035-5119

(d) Integrated Supply Network
2727 Interstate Drive
Lakeland, FL 33805-2304

(d)Laticrete International, Inc.

c/o Lawrence M. Kosto, Esquire
P.O. Box 113
Orlando, FL 32802-0113

(u)Arconic Inc.

(u)Karen §, Jennemann
Orlando

(u)Resource Logistics Group, Inc.

(d)AREP Eight Tower Bridge LLC -
c/o Zachary J. Bancroft, Esq.
Baker Donelson, et al.

200 S. Orange Ave., Ste. 2900
Orlando, FL 32801-3448

(d)Bio-Rad Laboratories
1000 Alfred Nobel Drive
Hercules, CA 94547-1898

(u)FPL,4200 W. Plagler St., Miami, FL 33134 -

(d)KTM Motorcycles
30100 Technology Drive
Murrieta, CA 92563-2542

(d) Stanley
1000 Stanley Drive
Concord, NC 28027-7679

(u)Conduent, Inc.

(u) KTM North America, Inc.

(u)Stanley Black & Decker, Inc.

(d)Aclara Meters LLC

c/o James A. Timko, Esq,
Shutts & Bowen LLP

300 §. Orange Ave., #1600
Orlando, FL 32801-3382

(d)Bossard, Inc.
909 W. Pinnacle Peak Road
Phoenix, AZ 85027-1419

(d)Gilbraltar Industries
3556 Lake Shore Road
Buffalo, NY 14219-1485

(du) KTM North America, Inc. -

(d)Suez WaterTech & Solutions
4636 Somerton Road
Feasterville Trevos, PA 19053-6742
Case 6:19-bk-00511-KSJ Doc 417 _ Filed 06/03/19

(d) True Value Company, LLC
8600 W. Byn Mawr Ave.
Chicago IL 60631-3505

(d) YRC Freight
10990 Roe Avenue
Overland Park, KS 66211-1213

(d)Maria M Yip +
2 §. Biscayne Blvd, Suite 2690
Miami, FL 33131-1815

(d) Wayne
3814 Jarrett Way
Austin, TX 78728-1298

(d)R Scott Shuker +

Latham Shuker Eden & Beaudine LLP
Post Office Box 3353

Orlando, FL 32802-3353

{u}Note: Entries with a ‘+’ at the end of the
name have an email address on file in CMECF

 

Note: Entries with a '-’ at the end of the
name have filed a claim in this case

Page 13 of 13

(d)Xerium Technologies
1401 Capital Blvd
Youngsville, NC 27596

(d)Alex D Moglia +

Moglia Advisors

1325 Remington Road, Suite H
Schaumburg, IL 60173-4815

End of Label Matrix

Mailable recipients 211
Bypassed recipients 32
Total 243
